Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-23 of C. Thivierge et al., US 16/392,172 (Feb. 24, 2020) are pending.  Claims 18-22 to the non-elected invention stand withdrawn from consideration.  Claims 1-17 have been examined on the merits and stand rejected.  

Election/Restrictions 

In the Reply to Restriction Requirement filed on July 21, 2020, Applicant respectively elected without traverse, the following species:

(1)	dichlorosilane as the species of first halosilane compound;

(2)	lithium iodide as the halide source; and

(3)	diiodosilane as the second halosilane compound,

for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-17 read on the elected species.  Applicant’s elected species were searched, and art was identified respecting all elected species as set forth in the § § 102/103 rejections below.  MPEP § 803.02.  As such, the search was not extended beyond the elected species.  The election of species requirement is maintained as provisional, and claims 18-22 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1 and 3-16 under 35 U.S.C. 102(a)(1) as being clearly anticipated M. Lissel et al., Synthesis-Stuttgart, 459 (1983) (“Lissel”) is withdrawn in view of Applicant’s amendments.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over C. Ritter et al., WO 2017/201456 (2017) (“Ritter”) in view of N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT 27-52, (2000) (“Anderson”) is withdrawn in view of Applicant’s amendment.  Rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Ritter in view of Anderson as above in further view of Lissel is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited C. Ritter et al., WO 2017/201456 (2017) (“Ritter”) in view of newly cited N.G. Anderson, Practical Process & Research Development, “Chapter 13, Vessel and Mixing”, 269-289, (2000) (“Anderson-2”).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ritter and Anderson-2 as above in further view of previously cited N.G. Anderson, PRACTICAL PROCESS & RESEARCH DEVELOPMENT 27-52, (2000) (“Anderson”).  


The Prior Art

C. Ritter et al., WO 2017/201456 (2017) (“Ritter”)

Ritter teaches that halosilane chemicals find many uses in industry and that iodosilane precursors, such as diiodosilane (SiH2I2), are used to deposit a variety of silicon containing films for use in semiconductor manufacturing processes.  Ritter at page 1, [0003].  Ritter teaches methods for synthesizing Si-H containing iodosilanes having the formula (1).  Ritter at page 13, [0035].  Ritter Examples 1-3, 6-7, and 9-10 are directed to various modifications/optimization of the reaction between dichlorosilane (DCS) and lithium iodide to produce diiodosilane (DIS).  Ritter at pages 39-45.1  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The foregoing Ritter reaction corresponds to each of Applicant’s elected species.  



A 20 L jacketed filter reactor equipped with a mechanical stirrer, condenser (regulated to -70°C), a solid addition port, an inlet tube for sub-surface dichlorosilane addition and an inlet for liquid pentane addition was charged with 15 L fresh pentane (Sigma Aldrich, >99% purity). The temperature in the reactor jacket was regulated to +35°C and the reactor condenser regulated to -70°C. The reactor was then stirred~ 200 RPM and while under an atmosphere of nitrogen, lithium iodide (9.99 kg, 74.64 mol) was then charged to the reactor. Subsequent gravimetric addition of dichlorosilane (3.88 kg, 38.42 mol) was regulated at a rate of approximately 1 kg per hour. Following completion of DCS addition, the reactor jacket remains regulated to +35°C and the condenser to -70°C. After stirring for 16 hours, stirring was stopped and the reactor contents were drained through the reactor filter into a 22 L round bottomed flask. The salts on the reactor filter were then washed with pentane (3 x 1 L) to furnish 4.96 kg of solid residue. The combined filtrate and washings were subsequently distilled at 88 kPa to furnish crude diiodosilane (8.01 kg, 86% purity). The remainder of the material comprised DCS, 0.1 %, pentane, 1.2%; SiH3I, 0.1 %, SiH2CII, 4.5% and SiHl3, 0.1 % as suggested by GC analysis. This crude material is further distilled at 3.2 kPa to furnish diiodosilane (8.16 kg, 77% yield), comprising DIS, 99.7%; SiH3I, 0.01 %; SiH2CII, 0.03% and SiHI3, 0.1%).

Ritter at pages 43-44, [00132].  As underlined above, Ritter Example 9 clearly teaches each and every reactant/product element of instant claim 1, including all of the elected species.  With respect to the following claim 1, step (b) - (d) process steps:

(b) providing a reaction vessel having an inlet, an outlet, and an interior volume, the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume, the reaction vessel containing a halide source disposed in the interior volume, the halide source comprising a second halogen having a greater atomic number than the first halogen; 

(c) continuously feeding the first halosilane compound into the inlet of the reaction vessel and through the interior volume of the reaction vessel so that it contacts the halide source and reacts to form a second halosilane compound, the second halosilane compound comprising at least one second halogen covalently bound to a silicon atom; and

(d) collecting a product stream from the outlet of the reaction vessel, the product stream comprising the second halosilane compound.

a continuous reactor by feeding the halosilane, possibly diluted in a solvent, together with the metal iodide, possibly suspended in a solvent, and passing them at a controlled residence time and temperatures in a flow through reactor. Ritter at page 26, [0074].  Ritter teaches that the flow of each reagent may be controlled by metering pumps such as peristaltic pumps and the reaction mixture may then be collected in a receiving vessel.  Ritter at page 26, [0074].  

Respecting instant claims 4, 6 and 7, Ritter Examples 1-3, 5, and 6 teach the use of anhydrous lithium iodide.  Ritter further generally teaches exclusion of moisture from the reaction and teaches methods to prepare lithium iodide in anhydrous form.  Ritter at page 19, [0045].  

It is noted that in Example 3, Ritter teaches that the reaction may be performed in the absence of a solvent.  

N.G. Anderson, Practical Process & Research Development, “Chapter 13, Vessel and Mixing”, 269-289, (2000) (“Anderson-2”)

Anderson-2 discusses Batch versus continuous processing.  Anderson at pages 272-279.  Anderson-2 teaches that continuous operations are generally used for large-volume products in which reaction conditions are closely monitored to achieve maximal productivity.  Anderson-2 at page 274.  Anderson-2 teaches that such operations are carried out on scale by allowing a reaction to pass through a small reactor.  Anderson-2 at page 274.  In TABLE 13.3, Anderson-2 sets forth certain characteristics of batch and continuous operations.  Anderson at page 275.  Anderson-2 further teaches that a variation of continuous processing is the tubular flow reactor (TFR, Figure 13.2b), in which the reactants are continuously charged at one end of a tube and the products are continuously removed at the other end.  Anderson-2 at page 276 (referencing Fig. 13.2b at page 273).  Anderson-2 teaches that within a tubular flow reactor the reaction components are mixed both radially and axially, depending on the viscosity of the mixture, the tube diameter, and any mixing elements inside the tube.  The Anderson-2 tubular flow the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume”.  

N.G. Anderson, Practical Process & Research Development 27-52, (2000) (“Anderson”)

Anderson teaches that cost considerations of chemical manufacture include process throughput (product produced per unit time), disposal costs, the amounts of solvents, reagents, and starting materials that can be recovered and recycled, and the amounts of intermediates and product that can be recovered as second crops.  Anderson at pages 46-47 “IV. Using Cost Estimates to Assess the Ultimate Route”.  Anderson fairly teaches one of ordinary skill in the art that starting materials can be recovered and recycled as part of cost considerations.  


Claims 1-17 Are Obvious Over The Cited Reference Combination

Claims 1 and 3-17 are obvious pursuant to § 103 over Ritter in further view of Anderson-2.  Claim 2 is obvious pursuant to 35 U.S.C. 103 over Ritter and Anderson-2 as above in further view of Anderson.  

Respecting claims 1, 5, and 10-17, one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify Ritter’s diiodosilane synthetic Example 9 to a continuous process using a tubular flow reactor according to the teachings of Ritter itself and Anderson-2.  MPEP § 2144.04V(E) (citing In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).2  Motivation to prepare diiodosilane in a continuous process, stems from Ritter’s teaching that it is useful in semiconductor manufacturing processes in view of Anderson-2’s teaching that continuous operations are generally used for large-volume a continuous reactor by feeding the halosilane, possibly diluted in a solvent, together with the metal iodide, possibly suspended in a solvent, and passing them at a controlled residence time and temperatures in a flow through reactor.  The Anderson-2 tubular flow reactor meets the instant claim 1 limitation of “the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume”.  Anderson-2 at page 276 (referencing Fig. 13.2b at page 273).  According to the teachings of Anderson-2 and Ritter, one of ordinary skill in the art would be motivated to charge a tubular flow reactor with lithium iodide, feed dichlorosilane through the reactor continuously and collect product diiodosilane from the outlet thereby meeting the instant claim 1 limitations of:

(a) providing a first halosilane compound, the first halosilane compound comprising a first halogen covalently bound to a silicon atom;

(b) providing a reaction vessel having an inlet, an outlet, and an interior volume, the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume, the reaction vessel containing a halide source disposed in the interior volume, the halide source comprising a second halogen having a greater atomic number than the first halogen; 

(c) continuously feeding the first halosilane compound into the inlet of the reaction vessel and through the interior volume of the reaction vessel so that it contacts the halide source and reacts to form a second halosilane compound, the second halosilane compound comprising at least one second halogen covalently bound to a silicon atom; and

(d) collecting a product stream from the outlet of the reaction vessel, the product stream comprising the second halosilane compound.

Upon adaptation of Ritter Example 9 using the continuous process teachings of Ritter and/or the tubular flow reactor of Anderson-2, one of ordinary skill meets each and every limitation of instant claims 1, 5, and 10-17.  

Claim 2 is obvious over Ritter and Anderson-2 as above in further view of Anderson.  It would be obvious to one of ordinary skill in the art to recover unreacted dichlorosilane for recycle to the reaction vessel in view of Anderson’s teaching that synthetic processes can be optimized by recovering and recycling starting materials.  One of ordinary skill in the 

Respecting instant claim 3, dichlorosilane is a fluid at ambient conditions having a boiling point of 8 [Symbol font/0xB0] C.  Matheson Dichlorosilane Safety Data Sheet (2014) (page 4 of 8).  Therefore, performing the Ritter Example 9 process in a continuous manner according to Ritter/Anderson-2 meets the claim 3 recitation of “wherein the first halosilane compound is fluid when fed into the inlet of the reaction vessel”.  

Respecting instant claims 4, 6, and 7 Ritter teaches the use of lithium iodide in anhydrous form.   Ritter at page 19, [0045].  

Respecting claims 8 and 9, Ritter teaches that the reaction “may be performed at ambient temperature (i.e., approximately 20 °C to approximately 26 °C)”.  Ritter at page 26.  Furthermore, Ritter Example 9 was performed at a temperature of 35 [Symbol font/0xB0]C.  The temperature ranges disclosed by Ritter clearly overlap with those of claims 8 and 9.  Because the claimed temperature range overlaps with the range disclosed by Ritter, a prima facie case of obviousness exists.  MPEP § 2144.05(I).  Furthermore, upon adapting the Ritter Example 9 process to a continuous process using a tubular flow reactor, one of ordinary skill is motivated to optimize the temperature range to within the Ritter temperature parameters.   Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation and there is motivation to optimize result-effective variables.  MPEP § 2144.05 (II).  Alternatively, Ritter’s Example 9 temperature of 35 [Symbol font/0xB0]C is considered to meet the claim 9 range of “about 20 °C to about 30 °C”.  The specification does not specifically define the term “about” in this context.  As such, the term claim term “about 30 °C” is considered to encompass the Ritter Example 9 temperature of 35 [Symbol font/0xB0]C.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over C. Ritter et al., WO 2017/201456 (2017) (Ritter)

Rejection of claims 1 and 3-17 under 35 U.S.C. 102(a)(1)/(2) as being anticipated C. Ritter et al., WO 2017/201456 (2017) (Ritter) is maintained.  The reasoning presented below is modified from that of the previous Office action in view of Applicant’s amendments.  

Ritter was discussed in detail above.  Ritter Examples 1-3, 6-7, and 9-10 are directed to various modifications/optimization of the reaction between dichlorosilane (DCS) and lithium iodide to produce diiodosilane (DIS).  Ritter at pages 39-45


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The foregoing Ritter reaction corresponds to each of Applicant’s elected species.  In Example 9, [00132], Ritter provides the following experimental for above reaction of dichlorosilane with lithium iodide to product diiodosilane.  

jacketed filter reactor equipped with a mechanical stirrer, condenser (regulated to -70°C), a solid addition port, an inlet tube for sub-surface dichlorosilane addition and an inlet for liquid pentane addition was charged with 15 L fresh pentane (Sigma Aldrich, >99% purity). The temperature in the reactor jacket was regulated to +35°C and the reactor condenser regulated to -70°C. The reactor was then stirred~ 200 RPM and while under an atmosphere of nitrogen, lithium iodide (9.99 kg, 74.64 mol) was then charged to the reactor. Subsequent gravimetric addition of dichlorosilane (3.88 kg, 38.42 mol) was regulated at a rate of approximately 1 kg per hour. Following completion of DCS addition, the reactor jacket remains regulated to +35°C and the condenser to -70°C. After stirring for 16 hours, stirring was stopped and the reactor contents were drained through the reactor filter into a 22 L round bottomed flask. The salts on the reactor filter were then washed with pentane (3 x 1 L) to furnish 4.96 kg of solid residue. The combined filtrate and washings were subsequently distilled at 88 kPa to furnish crude diiodosilane (8.01 kg, 86% purity). The remainder of the material comprised DCS, 0.1 %, pentane, 1.2%; SiH31, 0.1 %, SiH2CII, 4.5% and SiHl3, 0.1 % as suggested by GC analysis. This crude material is further distilled at 3.2 kPa to furnish diiodosilane (8.16 kg, 77% yield), comprising DIS, 99.7%; SiH3I, 0.01 %; SiH2CII, 0.03% and SiHI3, 0.1%).

Ritter at pages 43-44, [00132].   Portions of Ritter’s Example 9 experimental are underlined/bolded above to indicate that Ritter teaches the following underlined step (b) process steps of claim 1:

(b) providing a reaction vessel having an inlet, an outlet, and an interior volume, the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume, the reaction vessel containing a halide source disposed in the interior volume, the halide source comprising a second halogen having a greater atomic number than the first halogen; 

Because Ritter Example 9 teaches use of a “jacketed filter reactor equipped with a mechanical stirrer, condenser (regulated to -70°C), a solid addition port, an inlet tube for sub-surface dichlorosilane addition and an inlet for liquid pentane addition” Ritter in fact teaches the instant claim 1 limitation of “providing a reaction vessel having an inlet, an outlet, and an interior volume, the inlet and the outlet being disposed substantially opposite each other with respect to the interior volume”.  This is because the Ritter “filter reactor” necessarily has an outlet at the bottom whereby “the reactor contents were drained through the reactor filter”.  MPEP § 2112; see Ritter at page 25, [0069] (referencing Fig. 1: “[u]pon completion of the reaction, the mixture 26 may be removed 

Ritter Example 9 also meets the following claim 1 step (c) limitation of:

(c) continuously feeding the first halosilane compound into the inlet of the reaction vessel and through the interior volume of the reaction vessel so that it contacts the halide source and reacts to form a second halosilane compound, the second halosilane compound comprising at least one second halogen covalently bound to a silicon atom

because Example 9 teaches “subsequent gravimetric addition of dichlorosilane (3.88 kg, 38.42 mol) was regulated at a rate of approximately 1 kg per hour” to the filter reactor that contained the lithium iodide.  

Ritter Example 9 also meets the claim 1, step (d) limitation of:

(d) collecting a product stream from the outlet of the reaction vessel, the product stream comprising the second halosilane compound.

because Ritter teaches that “the reactor contents were drained through the reactor filter into a 22 L round bottomed flask” to provide the product diiodosilane.  In view of the foregoing, Ritter Example 9 meets each and every limitation of claims 1, 5 and 10-17.  

Respecting instant claim 3, Ritter Example 9 clearly meets the limitation of “wherein the first halosilane compound is fluid when fed into the inlet of the reaction vessel”.  

Respecting instant claims 4, 6, and 7 Ritter teaches the use of lithium iodide in anhydrous form.  Ritter at page 19, [0045].  

Ritter’s Example 9 temperature of 35 [Symbol font/0xB0]C clearly anticipates the claim 8 temperature range of about 0 [Symbol font/0xB0]C to 40 [Symbol font/0xB0]C.  Ritter’s Example 9 temperature of 35 [Symbol font/0xB0]C is considered to meet about 30 °C”.  The specification does not specifically define the term “about” in this context.  As such, the term claim term “about 30 °C” is considered to encompass the Ritter Example 9 temperature of 35 [Symbol font/0xB0]C.  

Applicant’s Argument

Applicant argues that Both that the Ritter WO '456 publication discloses a simple batch syntheses in which a fixed amount of a chlorosilane is charged into a reaction vessel containing lithium iodide, the reaction vessel is then sealed, and the contents allowed to react to produce the desired iodosilane product, the reaction vessel is then opened, and the iodosilane product is recovered/removed from the reaction vessel. Applicant argues that in contrast, the pending claims are directed to a continuous synthesis in which a stream of the first halosilane compound is continuously fed into the interior volume of the reaction vessel, the first halosilane compound reacts with the halide source in the reaction vessel to produce the second halosilane compound, the continuous stream of first halosilane fed into the interior volume of the reaction vessel pushes the second halosilane compound out of the reaction vessel's outlet where it is collected without the need to open the reaction vessel and halt the synthetic process.  

This argument is not considered persuasive because Ritter in fact teaches “subsequent gravimetric addition of dichlorosilane (3.88 kg, 38.42 mol) was regulated at a rate of approximately 1 kg per hour”, which meets the instant claim 1 limitation of “continuously feeding”. Applicant statement that “the continuous stream of first halosilane fed into the interior volume of the reaction vessel pushes the second halosilane compound out of the reaction vessel's outlet where it is collected” is not incorporated into the claim language and therefore cannot differentiate instant claim 1 over Ritter.  

Applicant further argues that Ritter does not disclose a reaction vessel having an inlet and an outlet disposed substantially opposite one another with respect to the interior volume enclosed by the reaction vessel.  This argument is not considered persuasive because Ritter’s teaching of this element was discussed in detail above.  

Applicant further argues that with respect to obviousness, the cited references do not provide a motivation or prompt for the ordinary artisan to modify the disclosed batch processes in such a way as to arrive at the claimed method. Applicant argues that the Ritter WO '456 publication discusses larger scale synthetic procedures, but these are again batch syntheses in which the reactants and solvents are charged into a reactor that is sealed while the reaction takes place. 

This argument is not considered persuasive because as discussed above, Ritter teaches that the reaction may also be performed in a continuous reactor by feeding the halosilane, possibly diluted in a solvent, together with the metal iodide, possibly suspended in a solvent, and passing them at a controlled residence time and temperatures in a flow through reactor. Ritter at page 26, [0074].  Ritter teaches that the flow of each reagent may be controlled by metering pumps such as peristaltic pumps and the reaction mixture may then be collected in a receiving vessel.  Ritter at page 26, [0074].  Further, newly cited reference Anderson-2 provided motivation to adapt batch processes to continuous. 

Applicant further argues that many of the examples in the Ritter WO '456 publication required prolonged reaction times (e.g., 3-22 hours) to produce relatively modest yields of the desired iodosilane compound. Given this information, Applicant believes that the ordinary artisan would have been discouraged from trying to adapt the procedure to a continuous process because such continuous processes typically are not well suited for such prolonged reaction times.  

This argument is not considered persuasive because Applicant has not cited any supporting evidence.  The arguments of counsel cannot take the place of evidence in the record.  MPEP § 2145(I)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The previous Office action incorrectly depicts the Ritter reaction as:
        
        
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
        
        The above methyl groups (Me) should have be drawn as hydrogens in the previous Office action.  
        
        2 The court in In Re Dilnot adopted the Board of Appeals reasoning that “[a]ppellant apparently relies upon continuous operation to differentiate over the Jahjah batch process. It is, however, well within the expected skill of the technician to operate a process continuously”.  In re Dilnot, 319 F.2d 194.